Citation Nr: 1646850	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma, status-post left upper lobectomy, claimed as lung cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Shannon L. Brewer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from June 1962 to July 1966.  His decorations include the National Defense Service Medal Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing is of record.  

When this matter was before the Board in October 2014, the Board denied service connection for adenocarcinoma, status-post left upper lobectomy, claimed as lung cancer, to include as secondary to Agent Orange exposure.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2016 memorandum decision, vacated the Board's October 2014 decision and remanded the case for further proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for his adenocarcinoma, status-post left upper lobectomy.  Specifically, he contends that he was exposed to herbicides when his ship operated in the close coastal waters of the Republic of Vietnam in 1966, giving rise to the presumption that the adenocarcinoma is service-connected.  The Veteran does not contend that his disability is related to service in any way other than through herbicide exposure.

When a veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship, exposure may be established on a presumptive basis if while the Veteran was aboard, 1) the evidence shows the ship operated primarily on the inland waterways of the Republic of Vietnam, operated temporarily on the inland waterways of the Republic of Vietnam, docked to a pier or shore of the Republic of Vietnam and the claimant provides a statement of personally going ashore, or operated on the offshore waters of the Republic of Vietnam or other locations, if the conditions of service involved duty or visitation on the ground in the Republic of Vietnam; or 2) evidence places the veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways, and unless based on service on inland waterways, the veteran has stated that he/she went ashore when the ship docked sent crew ashore, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore.  VBA Manual, M21-1, IV.ii.2.C.3.m (M21-1).

The record shows that the Veteran served aboard the U.S.S. Bausell (Bausell) from September 1965 to July 1966.  The Veteran has not contended that the Bausell ship docked on the shores or piers of the Republic of Vietnam during his service.  In an appellate brief dated July 2014, his representative stated that the deck logs show that the Bausell "operated in the inland waters of the delta of the Son Con River" from March 9, 1966, through March 19, 1966.  In October 2014, the Board denied the claim for adenocarcinoma of the lung, secondary to herbicide exposure, finding that the Veteran's contention that the Bausell operated in the inland waters of the delta of the Son Con River is not supported by the evidence.  The Board noted that the deck logs make no mention of the Son Con River, or of any river.  

The Veteran's representative contends that latitude and longitude coordinates included in the deck logs demonstrate that the Bausell operated in the inland waters of the delta of a river in March 1966.  See May 2015 appellant brief.  In an appellant brief dated October 2015, his representative argued that the Board failed to provide an adequate statement of reasons and bases to support its finding that the Veteran's ship did not enter inland waters.  Further, the representative argued that the case should be remanded for additional consideration of the evidence contained in the deck logs, including the coordinates listed in the deck logs.  

The Secretary argues that by his calculations as to the coordinates of Bausell, the ship "was clearly offshore during Appellant's service, and although the ship did get close to inland waters, it never actually entered them, remaining instead in the blue waters of the South China Sea."  August 2015 appellee brief.  The Secretary did not attach the calculations to the appellee brief indicating that it was inappropriate to do so because the Veteran raised the argument regarding an analysis of the coordinates for the first time on appeal before the Court.  See id.  However, in February 2016, the Court found that it is not clear from the October 2014 Board decision that the Board considered whether the coordinates included in the deck logs showed that the Veteran's ship sailed on inland waterways.  Further, the Court found that the Veteran did not raise the issue of the coordinates for the first time on appeal because he submitted arguments to the Board asserting that the deck logs establish that his ship sailed on inland waterways and that these arguments should not be narrowly construed to refer only to the statements in the deck logs excluding the coordinates.

Based on the Veteran's submitted deck logs, it is unclear as to whether he had service in Vietnam's inland waterways.  If service in Vietnam's inland waterways is confirmed then the Veteran may be eligible for presumptive service connection.  Therefore, the Board finds that a remand is necessary to allow the AOJ to conduct further development related to the Veteran's potential herbicide exposure through his service on the Bausell.

Accordingly, the case is REMANDED for the following actions:

1.  Following the guidelines outlined in M21-1, the AOJ should contact the National Personnel Records Center and the U.S. Army and Joint Services Records Research Center to attempt to verify the location of the U.S.S. Bausell during the months the Veteran served on the ship while it was in the territorial waters of the Republic of Vietnam.

2.  The AOJ's attention is directed to the deck logs and coordinates dated from March 9, 1966, through March 19, 1966.  Take all appropriate action, to include sending the coordinates to an appropriate source, to determine whether the coordinates represent service in the inland waterways of the Republic of Vietnam.

3.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case and allowed an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


